Citation Nr: 1207622	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left tarsal tunnel syndrome, claimed as a left ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include social anxiety.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1997 to May 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND following the order section of this decision.  


FINDING OF FACT

Left tarsal tunnel syndrome is etiologically related to the Veteran's active service.





CONCLUSION OF LAW

Left tarsal tunnel syndrome was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim of entitlement to service connection for left tarsal tunnel syndrome.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate this claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

A review of the Veteran's service treatment records (STRs) shows that in October 1998, he was seen for complaints of left ankle pain.  At that time, the examiner diagnosed a grade II ankle sprain.  There was no indication from the record that any diagnostic tests were performed.  

At his August 2011 Board hearing, the Veteran reported that he actually injured his ankle 4-6 times while in active service, but that he did not report to medical on every occasion for treatment.  The Veteran reported that it was not always convenient to report to medical for treatment and it was actually looked down upon and discouraged in his unit.  Further, the Veteran reported that he has continued to experience left ankle pain since his separation from active service.  

The Board notes that the Veteran is competent to report when his left ankle pain began and that it has continued since active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.

In September 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he first sprained his left ankle in 1998, while running, and that he has continued to experience left ankle problems since that time.  He reported that he especially experienced left ankle problems when he played recreational basketball.  The examiner diagnosed left tarsal tunnel syndrome and further reported that the Veteran's left ankle was normal.  The examiner opined that the Veteran's current "ankle problems" were not related to his in-service left ankle sprain because the Veteran's actual problem was tarsal tunnel syndrome.  The examiner further reported that the tarsal tunnel syndrome caused the Veteran some pain in his left foot, but that the left ankle was strong enough for him to play basketball.  

A review of the post-service medical evidence of record shows that the Veteran has received treatment at the VA Medical Center for several conditions, to include left ankle pain.  The Veteran's podiatrist at the VA Medical Center has diagnosed left tarsal tunnel syndrome.

In an August 2010 letter, the Veteran's VA Medical Center podiatrist, Dr. J.B., opined that the Veteran's left tarsal tunnel syndrome was caused by and a direct result of the injuries the Veteran sustained while in active service.  In this regard, Dr. J.B. reported that he had been following the Veteran for left ankle pain for several years and that the Veteran had a history of multiple ankle sprains while in active service.

In a July 2011 letter, Dr. J.B. again opined that it was more likely than not that the Veteran's left tarsal tunnel syndrome was caused by and was the direct result of injuries the Veteran sustained while in active service.  In this regard, Dr. J.B. reported that the Veteran was electrodiagnostically diagnosed with tarsal tunnel syndrome in July 2008, but that the Veteran's symptoms of pain and loss of function had been present for many years and had become progressively worse over time.  Dr. J.B. further reported that the Veteran's diagnosis was confirmed by diagnostic testing that was not performed while the Veteran was in active service and that had the test been performed at an earlier date, it would have provided the appropriate diagnosis.  Dr. J.B. reported that in forming his opinion, he had thoroughly reviewed the Veteran's medical records and evaluated his subjective and objective complaints.  Further, Dr. J.B. reported that he was a Board certified podiatric surgeon and that he had 21 years of experience in the field.    

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that opinions provided by the Veteran's VA Medical Center podiatrist are more probative than that provided by the VA examiner.  In this regard, the Veteran's podiatrist sees him on a regular basis and has observed the evolution of the Veteran's complaints of left ankle pain.  The VA examiner saw the Veteran a single time and completed X-rays of the Veteran's left ankle, but did not perform any of the other diagnostic tests that have been performed by the Veteran's podiatrist.  Additionally, the Veteran's podiatrist adequately accounted for the Veteran's lay statements of continuity, which the Board has found him credible to provide; whereas, the Veteran examiner did not appear to consider the Veteran's lay statements and subjective complaints.  Further, the Veteran's treating physician at the VA Medical Center is a board certified podiatric surgeon with many years of experience as opposed to the physician's assistant who provided the September 2008 VA opinion.  Therefore, the opinions provided by Dr. J.B. will be given more weight than that provided by the September 2008 VA examiner.  

In sum, the Veteran has competently reported experiencing left ankle pain during and since his active service.  Additionally, the Veteran's treating podiatrist has diagnosed the Veteran with left tarsal tunnel syndrome and competently opined that the left tarsal tunnel syndrome is related to the Veteran's active service and supported his conclusions with detailed and cogent reasons and bases.

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for left tarsal tunnel syndrome is warranted.      


ORDER

Entitlement to service connection for left tarsal tunnel syndrome is granted.



REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is warranted.  

At the outset, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

A review of the medical evidence of record shows that the Veteran has been diagnosed with attention deficit disorder (ADD), attention deficit hyperactivity disorder (ADHD), and social anxiety disorder.     

In light of the Court's decision and evidence of record showing that the Veteran has been treated for several mental health disabilities since his separation from active service, the Board will construe the Veteran's claim as one for entitlement to service connection for a psychiatric disability, to include social anxiety.

A review of the record shows that the Veteran indicated he experienced symptoms of panic attacks while serving in Bosnia.  A review of the Veteran's DD Form 214 fails to show that the Veteran had active service in Bosnia.  However, a review of the Veteran's STRs shows that at the time of his March 2000 separation examination, the Veteran reported that he had been sick with the flu while serving in Bosnia.  Therefore, the Board finds that service personnel records (SPRs) should be obtained to confirm the Veteran's reported service in Bosnia.

A review of the Veteran's STRs shows that at the time of his enlistment examination in June 1997, the Veteran did not report experiencing any sort of mental health problems prior to his enlistment.  There is no indication from the examination report that the examiner found the Veteran to be experiencing any sort of mental health problems at the time of his entrance into active service.    

In a March 2002 private psychiatric evaluation, the Veteran reported that he had experienced social anxiety since he was approximately 17 years old, which was before his entrance into active service.  Additionally, the Veteran also reported that he was diagnosed with ADHD at age 18 and had taken Ritalin for treatment until the age of 23. 

Additionally, at his August 2011 Board hearing, the Veteran reported that he had attended mental health counseling with his mother and sisters prior to his active service.  He also reported that he had been diagnosed with ADD when he was a teenager and had taken medication for treatment, but that he was no longer taking the medication when he entered active service.    

The Board notes that a Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

Also of record are private mental health treatment records from Dr. I.N.  In a February 2011 note, she reported that she had been treating the Veteran since February 2006 and that it was possible that the Veteran's social anxiety could have been exacerbated beyond the normal progression due to the rigors of his military service.  In an October 2011 letter, Dr. I.N. further reported that the Veteran's anxiety disorders were more likely than not made worse by the various experiences he had while in active service.  

In this case, the Veteran was not found to have any psychiatric disability at the time of his examination for entrance into active service.  Additionally, none of the Veteran's mental health treatment providers have addressed whether a psychiatric disability clearly and unmistakably existed prior to the Veteran's active service despite the fact that the Veteran himself has reported various levels of mental health treatment prior to his service.  

Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present acquired psychiatric disability, to include whether such disability clearly and unmistakably existed prior to the Veteran's active service.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent records, to specifically include the Veteran's SPRs.  Any additional treatment records identified by the Veteran should also be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Veteran should then be afforded a VA examination by a psychiatrist with sufficient expertise to determine the nature and etiology of any currently present acquired psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present acquired psychiatric disability as to whether the disability clearly and unmistakably existed prior to the Veteran's active service and if so, whether it clearly and unmistakably was not aggravated beyond the normal progression of the disability.

With regard to any acquired psychiatric disability found to not clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active service.

The VA examiner should also provide an assessment as to the reliability of the Veteran's various reports of psychiatric history and as to his reliability as a historian.  The complete rationale for all opinions expressed must be provided.  

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


